    

bs

FILED

IN THE UNITED STATES DISTRICT COURT Re 7
FOR THE DISTRICT OF MONTANA Cletk, US District Cour
BILLINGS DIVISION Billings
UNITED STATES OF AMERICA, Case No. CR-19-51-BLG-SPW
Plaintiff,
ORDER
VS.
MICHAEL ALAN MCNULTY,
Defendant.

 

 

Upon the Defendant’s Motion to Extend Deadline for Self-Surrender (Doc.
62), and good cause appearing,

IT IS HEREBY ORDERED that the Defendant is given an additional ninety
(90) days to self-surrender to FCI Florence.

IT IS FURTHER ORDERED that the U.S. Marshals Service shall at their
earliest convenience notify the Defendant, Michael Alan McNulty, of a new date
and time for self-surrender approximately ninety (90) days from the date of this
Order.

The Clerk is directed to notify counsel, the defendant, United States Marshals

Service and the Bureau of Prisons of the making of this Order.

DATED this LT day of March, 2920. |
i pale

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
